



Sales Contract of Finished Oil




Party A (Seller): Xi’an Baorun Industrial Development Co., Ltd. Contract No.:
zc20061011
Party B (Buyer): Shangdong Jin Cheng Petrochemical Group Co. Ltd. Place: Xi’an
 

1.  
The Quality, Supplier, Quantity, Amount and Delivering Time of The Product.

 
Product
 
Type
Quantity(ton)
Price (Yuan)
Total Amount
Delivering Time
# 5 Diesel
 
3,000
5,230
15,690,000
 
Total Amount: Fifteen million six hundred and ninety thousand Yuan

 

2.  
Quality Requirements and Technical Standard

Quality requirements: Using the quality test result of the sample product on the
arrival station.
The quality of the product should reach the national standards.
 

3.  
Delivery Place

Arrival Station: Dongfeng Station, special rail way of Sinopec Qilu Company Ltd.
 

4.  
Delivery Method and Cost

The seller should bear all of the expenses before arrival and the buyer should
bear the delivery expenses after receiving the product but the seller should
assume the return expenses of the self-prepared vehicle.
 

5.  
Acceptance Criteria

Using the data offered by the refinery. When the train arrives at the station
the seller should supervise the uploading process.
 

6.  
Payment Term

Payment upon two invoices (invoices of VAT and transportation fee).
The buyer shall pay 80% of the total amount after receiving the product and pay
the balance upon receiving the invoices of VAT and transportation fee accepted
by the buyer. And the payer of the invoices should be the full name of Shandong
Jincheng Petrochemical Group.
 

7.  
Default

The liability from default and breaching action shall be resolved in compliance
with Contract Law of the People's Republic of China.
 

8.  
Disputes

In case of any dispute, the two parties hereto shall negotiate friendly or they
may propose a suit to the local People’s Court in the place where the suitor is
located.


 
 

--------------------------------------------------------------------------------

 




 
Seller
 
Buyer
Company Name
Xi’an Baorun Industrial Development Co., Ltd.øGroup÷Co., Ltd.
Company Name
Shangdong Jin Cheng Petrochemical Group Co. Ltd.
Address
 
Dongxin Century Square # 7 Huoju Rd Xi'an, Shaanxi
 
Address
 
Maqiao Town Hengtaixian, Zibo City, Shandong Province
Legal Person
 
(SEAL)
Legal Person
 
(SEAL)
 
Authorized Person
 
 
Authorized Person
 
 
Zip Code
 
710043
 
Zip Code
 
256405
 
Fax
 
029-82683629
 
Fax
 
0533-8530055



 
 

--------------------------------------------------------------------------------

 